UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 8, 2012 Monster Beverage Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-1876139-1679918 (Commission File Number)(IRS Employer Identification No.) 550 Monica Circle Suite 201 Corona, California 92880 (Address of principal executive offices and zip code) (951) 739 - 6200 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders of Monster Beverage Corporation (the “Company”) was held on June 8, 2012, at which the following matters were submitted to a vote of the stockholders. Proposal No. 1.To elect seven directors of the Company to serve until the 2013 annual meeting of stockholders. In accordance with the results below, the following individuals were re-elected as directors of the Company and received the number of votes set opposite their respective names. Director Votes For Votes Withheld Broker Non-Votes Rodney C. Sacks Hilton H. Schlosberg Norman C. Epstein Benjamin M. Polk Sydney Selati Harold C. Taber, Jr. Mark S. Vidergauz Proposal No. 2. To ratify the appointment of Deloitte & Touche LLP to serve as the independent registered public accounting firm of the Company for the fiscal year ending December31, 2012. In accordance with the results below, the appointment of Deloitte & Touche LLP was ratified and approved. Votes For Votes Against Abstentions Proposal No 3. To approve, on a non-binding, advisory basis, the compensation of the Company’s named executive officers. In accordance with the results below, the compensation of the Company’s named executive officers was approved on a non-binding, advisory basis. Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Monster Beverage Corporation Date:June 12, 2012/s/ Hilton H. Schlosberg Hilton H. Schlosberg Vice Chairman of the Board of Directors, President and Chief Financial Officer
